Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 02/14/2020 havingclaims 1-7 pending and presented for examination.
Priority
2.  	Application filed on 07/30/2019 is a has 371 of PCT/JP2018/003619 02/02/2018
PCT/JP2018/003619 has PRO 62/454,201 02/03/2017 are acknowledged.
Drawings
3.  	The drawings were received on 07/30/2019 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 07/30/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 07/30/2019 is accepted by the examiner.
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
((a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1, 3-9 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by US Publication  US 20130288645 A1 Zhenget al. (Hereinafter “Zheng").
 	As per claim 1. (Currently Amended) Zheng teaches a communication method, comprising the steps of: transmitting capability information   from   a pedestrian user equipment to a base station, the capability information indicating whether the pedestrian user equipment supports geographical zone based resource selection (para [[0066-0067]], fig. 5b, 11, transmitting from a pedestrian relay station UE to base station geographical information about the UE to the base station, the capability information such as geographical information based the location of the d2d UEs connected to the relay node  );  receiving, by the base station, the capability information from the  pedestrian user equipment (para [0066-0067], fig. 5b, 11,  receiving by the base station D2D management entity from the pedestrian ue such as the relay UE the capability information such as relaying capability for D2D communication);  and individually transmitting, from the base station to the pedestrian user equipment, information indicating a geographical zone based radio resource pool for direct terminal-to- terminal communication   when the capability of the information indicates that the pedestrian user equipment supports geographical zone based resource selection (para [0066-
	As per claim 3. (Currently Amended) Zheng teaches the communication method according to claim 1, comprising the steps of: transmitting, from the   pedestrian user equipment to the base station,   a request message for requesting a radio resource pool for the direct terminal-to- terminal communication (para [[0066-0067]], fig. 5b, 11,, transmitting from a pedestrian relay station UE to base station D2D management entity, the capability information such as a geographical information relay node for the d2d capability based the location of the d2d UEs connected to the relay node ); and receiving, by the base station, the   request message from the radio terminal, wherein in the step of transmitting the information , the information of the radio resource pool is individually transmitted from the base station to the   pedestrian user equipment in response to the reception of the request message(para [[0066-0067]], fig. 5b, 11, receiving by the base station D2D management entity from the pedestrian ue such as the relay UE the capability information such as relaying capability for D2D communication).
	As per claim 4. (Currently Amended) Zheng teaches a pedestrian user equipment (UE), comprising: a transmitter; and a receiver, wherein the transmitter is configured to transmit capability information to a base station, the capability information indicating whether the pedestrian user equipment supports geographical zone based resource selection (para [[0066-0067]], fig. 5b, 11, transmitting from a pedestrian station 
	As per claim 5. (Currently Amended) Zheng teaches the a processor for controlling a   pedestrian user equipment   performing the processing of: transmitting capability of  information to a base station (para [0066-0067], fig. 5b, 11, , transmitting from a pedestrian relay station UE to base station geographical information about the UE to the base station, the capability information such as geographical information based the location of the d2d UEs connected to the relay node), the capability information indicating whether the pedestrian user equipment supports geographical zone based resource selection (para [0066-0067], fig. 5b, 11, receiving by the base station D2D management entity from the pedestrian ue such as the relay UE the capability information such as relaying capability for D2D communication); and individually receiving, from the base station, information of the indicating a geographical zone based radio resource pool for direct terminal-to-terminal communication, when the 
	As per claim 6. (Currently Amended) Zheng teaches a base station, comprising: a receiver; and[[,]] a transmitter, wherein the receiver is configured to receive capability of a   information from the radio terminal which is a pedestrian user equipment (UE) ((para [0066-0067], fig. 5b, 11,), the capability information indicating whether the pedestrian user equipment supports geographical zone based resource selection ( (para [0066-0067], fig. 5b, 11, base station is receiving from a pedestrian relay station UE to base station D2D management entity, the capability information such as a relay node for the d2d capability based the location of the d2d UEs connected to the relay node  )),  and the transmitter is configured to individually transmit information indicating a geographical zone based radio resource pool for direct terminal-to-terminal communication to the pedestrian user equipment, when the capability information indicates that the pedestrian user equipment supports geographical zone based resource selection ((para [0066-0067], fig. 5b, 11,, base station is transmitting to the pedestrian user equipment equipments such as geographical zone based pool such as 
	As per claim 7. (Currently Amended) Zheng teaches a processor for controlling a base station, performing the processing of: receiving capability information from  a pedestrian user equipment (UE), the capability information indicating whether the pedestrian user equipment supports geographical zone based resource selection ((para [0066-0067], fig. 5b, 11,base station is receiving from a pedestrian relay station UE to base station D2D management entity, the capability information such as a relay node for the d2d capability based the location of the d2d UEs connected to the relay node); and individually transmitting, to the pedestrian user equipment, information of indicating a geographical zone based radio resource pool for direct terminal-to-terminal communication, when the capability information indicates that the pedestrian user equipment supports geographical zone based selection ((para [0066-0067], fig. 5b, 11,, base station is transmitting to the pedestrian user equipment equipments such as geographical zone based pool such as for direct to direct communication such as D2D communication such as geographical zones based on the coverage of the base station eNB an target UE  ).
 	As per claim 8, (New) Zheng teaches the communication method according to claim 1, wherein the capability information indicating whether the pedestrian user equipment supports the geographical zone based resource selection where the pedestrian user equipment selects a resource pool depending on a geographical zone in which the pedestrian user equipment locates ( para [0066-0067], fig. 5b, 11, user 
 	As per claim 9, (New) Zheng teaches the communication method according to claim 1, wherein the information indicating includes an identifier of a geographical zone corresponding to the zone based radio resource pool ( para [0066-0067], fig. 5b, 11, an identifier of a geographical zone corresponding to the zone based radio resource pool).
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng further view of US PG Pub US 20150264677 A1 to He et al (hereinafter He).
	As per claim 2. (Currently Amended) Zheng teaches the communication method according to claim 1, He teaches comprising a step of: wherein the information further indicates a plurality of geographical zone based radio resource pools(para [0037], network comprises plurality of geographical zone based radio resource pools such as UL, DL and PD2dSCH coverage area), the communication method further comprises selecting, by the pedestrian user equipment, a geographical zone based radio resource pool from among the plurality of geographical zone based radio resource pools according to a geographical zone where the pedestrian user equipment exists (para [0037], selecting, by the pedestrian user equipment, a geographical zone based radio 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Zheng by wherein the information further indicates a plurality of geographical zone based radio resource pools , the communication method further comprises selecting, by the pedestrian user equipment, a geographical zone based radio resource pool from among the plurality of geographical zone based radio resource pools according to a geographical zone where the pedestrian user equipment exists as suggested by He, this modification would benefit   Zheng for efficient data transmission in a D2D communication setup.
Response to Arguments
 	Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20160302181 A1; US Patent Publication US 20150016368 A1,   US Patent Publication US 20170142766 A1
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467